ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Client Server Software Solutions, Inc.     )      ASBCA No. 61568
 dba Constellation West                    )
                                           )
Under Contract No. FA4890-17-F-0020        )

APPEARANCE FOR THE APPELLANT:                     Ms. Lisa N. Wolford
                                                   President

APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                   Air Force Deputy Chief Trial Attorney
                                                  Phillip E. Reiman, Esq.
                                                  Colby L. Sullins, Esq.
                                                   Trial Attorneys

                                ORDER OF DISMISSAL

        The Board docketed this appeal on 27 March 2018. By email dated 6 April 2018,
prior to appellant filing its complaint, appellant requested to withdraw its appeal. The
government does not object. Accordingly, this appeal is dismissed from the Board's docket
without prejudice. See TTF, L.L.C., ASBCA No. 58494, 13 BCA, 35,343 at 173,464.

      Dated: 18 April 2018




                                                 dministrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61568, Appeal of Client Server Software
Solutions, Inc. dba Constellation West, rendered in conformance with the Board's Charter.

      Dated:


                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals